DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Eggers et al. (US 5,088,532).
 	Eggers shows a transport apparatus that could be used for transporting a plate. The transport apparatus includes a shell 32 with an entrance 34 and an exit 36 that are disposed opposite to each other in relation to the shell. A drive system with motors 50/62 is disposed on the shell. A first set of rollers is disposed in the shell. The first set of rollers includes a first roller 38 that is electrically coupled to the drive system and configured to be rotated by the drive system and a first adjustment roller 40 that is movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. As described above, Eggers shows all the structure required by claim 1.
Claims 1 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Gajewski (US 5,903,954).
 	Gajewski shows a transport apparatus that could be used for transporting a plate. The transport apparatus includes a shell defined by the support frame and the upper and lower first, second, and third guide rails 10a/b, 14a/b, and 18a/b. The first guide rails 10a/b define an entrance and the third guide rails 18a/b define an exit 36. The entrance and exit are disposed opposite to each other in relation to the shell. A drive system with a sprocket 46 is disposed on the shell. A first set of rollers 12a/b and a second set of rollers 16a/b are disposed in the shell. The first set of rollers includes a first roller 12b that is electrically coupled to the drive system and configured to be rotated by the drive system and a first adjustment roller 12a that is movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. The second set of rollers includes a first roller 16b that is electrically coupled to the drive system and configured to be rotated by the drive system and a first adjustment roller 16a that is movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. As described above, Gajewski shows all the structure required by claims 1 and 8.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Borzym (US 5,005,692).
 	Borzym shows a transport apparatus that could be used for transporting a plate. The transport apparatus includes a shell defined by frame members 20/22. The frame members define an entrance at an input side and an exit at an outlet side so that the entrance and exit are disposed opposite to each other in relation to the shell. A drive system 16 is disposed on the shell. A first set of rollers 32/32 (see the rollers 32 connected to arm portions 24c and 26c in figure 1) and a second set of rollers 32/32 (see the rollers 32 connected to arm portions 24b and 26b in figure 1) are disposed in the shell. The first set of rollers includes a first roller 32 (connected to arm portion 26c) that is electrically coupled to the drive system and configured to be rotated by the drive system and a first adjustment roller 32 (connected to arm portion 24c) that is movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. The second set of rollers includes a first roller 32 (connected to arm portion 24b) that is electrically coupled to the drive system and configured to be rotated by the drive system and a first adjustment roller 32 (connected to arm portion 26b) that is movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. The arm portion 24a forms a first frame with an end pivotally disposed in the shell at pivot shaft 28. The shell has a first slot 20a disposed therein. The first adjustment roller 32 has a first portion defined by the shaft linking it to drive pulley 34 that is disposed in the first slot so that the first adjustment roller is movable along the first slot. As the shaft moves through an arc as it pivots about pivot shaft 28, the first slot must be generally arc-shaped. Such a slot would have a first end, a second end and a middle portion with the first end is opposite to the second end and the middle portion is between the first end and the second end. As described above, Borzym shows all the structure required by claims 1-3 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Strong (US 5,020,579).
 	Eggers shows generally all the structure required by claims 2-3, including an arc-shaped slot with a first end, a second end opposite the first, and a middle between the first and second ends and between tracks 56. The slot that receives a shaft portion of the first adjustment roller 40 so that the roller is movable along the slit. However, Eggers instead of having a first frame with an end pivotally disposed in the shell as required by claims 2-3, Eggers employs a passive spring and cable assembly that allows the roller to move in the slot.
 	Strong shows an apparatus similar to that of Eggers in that it has a shell 15 and first set of rollers 19/23 to move objects through the shell. The first set of rollers includes a first roller 19 and a first adjustment roller 23 movably disposed in the shell and configured to adjust a first distance between the first roller and the first adjustment roller. The adjustment roller 23 is moved by a first frame 25 that is connected to a hydraulic ram 29 that pivots the first frame 25 about an end pivotally disposed in the shell at pivot axle 27. Strong teaches that this arrangement allows the adjustment roller to either float or be manually actuated to firmly grasp the conveyed object by decreasing the distance between the first roller and the adjustment roller or to increase the capacity of the apparatus by moving the adjustment roller away from the first roller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adjustment roller of Eggers with a first frame that pivots about a pivot axle and that is moved by a ram so that the grip on the conveyed object or the capacity of the apparatus may be increased according to the teachings of Strong. When this is done, the resulting apparatus would have all the structure required by claims 1-3.
Allowable Subject Matter
Claims 4-7 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651